IN THE SUPREME COURT OF THE STATE OF NEVADA


                RONALD DAVID HARRIS,                                    No. 85304
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                                                                                   LED
                CLARK; THE HONORABLE LINDA
                                                                               SEP 3 0 2022
                MARIE BELL; AND THE HONORABLE
                                                                            ELIZABETH k BROWN
                MATHEW HARTER, DISTRICT JUDGE,                            CLERK lF 'UPREME COURT

                Respondents,                                              BY
                                                                                DEP JTY CLER
                   and
                JENNIFER FIGUEROA,
                Real Party in Interest.

                                   ORDER DENYING PETITION FOR
                                      A WRIT OF MANDAMUS

                            This original, emergency petition for a writ of mandamus
                challenges a district court order denying petitioner's motion to disqualify
                the district judge presiding over the parties' custody case.
                            Having reviewed the instant petition, we are not convinced that
                our extraordinary review is necessary here. See Pan v. Eighth Judicial Dist.
                Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (noting that petitioner
                bears the burden of demonstrating that extraordinary relief is warranted);
                Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2c1 849, 851
                (1991) (recognizing that writ relief is an extraordinary remedy, and this
                court has discretion regarding whether to entertain such relief).
                            Additionally, petitioner has not provided this court with copies
                of the documents necessary to resolve this petition—including the
                challenged order, as required by NRAP 21(a)(4).


SUPREME COURT
      OF
   NEVADA

of)) I,M7A
                                                                                   ?.?- -309(90
                                         Finally, we note that petitioner filed a nearly identical petition
                              in Harris v. Eighth Judicial Dist. Court, Docket No. 84980-COA, 2022 WL
                              2980630 (Nev. Ct. App. July 27, 2022) (Order Denying Petition for Writ of
                              Mandamus), that was denied on the same grounds. Accordingly, we
                                         ORDER the petition DENIED.




                                                     Parra guirre


                                                                                                   , J.
                              Hardesty                                  Stiglich




                              cc:   Hon. Linda Marie Bell
                                    Hon. Mathew Harter, District Judge
                                    Ronald David Harris
                                    Jennifer Figueroa
                                    Eighth District Court Clerk




SUPREME COURT
           OF
        NEVADA
                                                                    2
1131   I,I47A   • .,101'1 •